DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Patel (USPN 10790167).
Patel teaches a device of bi-spiral cleaning brush, comprising a carrier, wherein said carrier has a cylindrical shape; a sleeve unit is obtained in center of said carrier (col. 2, lines 34-37); and said sleeve unit is assembled with an actuating device (col. 2, lines 29-34); and a bi-spiral cleaning unit, wherein said bi-spiral cleaning unit comprises a plurality of cleaning beans (14) fixed on a surface of said carrier in a bi-spiral arrangement; said cleaning beans are arranged in an unequally-spaced manner on said center of said carrier along a baseline; with said cleaning beans, a plurality of bi-spirals are obtained to spirally coil said center of said carrier toward two outward ends in different directions; two annular spiral curve paths are obtained with said cleaning beans to coil said carrier and extend on said center toward said 
[AltContent: textbox (Bi-spiral)][AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (Bi-spiral)]
[AltContent: textbox (Axial direction)][AltContent: connector][AltContent: arrow][AltContent: textbox (Baseline cleaning beans)][AltContent: arrow]
    PNG
    media_image1.png
    118
    347
    media_image1.png
    Greyscale





	With regards to claim 3, the carrier and the bi-spiral cleaning unit are foamed with a soft foam to be integrally formed (col. 2, lines 10-15).
	With regards to claim 4, the cleaning beans have a pillar shape.

    PNG
    media_image2.png
    103
    111
    media_image2.png
    Greyscale

	With regards to claim 5, the cleaning beans have a polygonal shape (definition of a polygon is a shape with straight sides).

	With regards to claim 7, the carrier has a cylindrical shape and the sleeve unit is obtained in the center of the carrier and the bi-spiral unit is obtained on an outer edge of the carrier (col. 2, lines 34-37).
	With regards to claim 8, the cleaning beans are protruded out a certain distance from the surface of the carrier (h, figure 1).
	With regards to claim 9, the baseline is a straight line and an axial direction is perpendicular to the baseline (see figure above).    
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (‘167) in view of Ku (USPN 10758946).
Patel teaches all the essential elements of the claimed invention however fails to teach that the end surface of the beans are concaved at center to obtain a concave arc having a curvature of 70-99%.  Ku teaches a cleaning bean with a concave arc having a curvature of between 70-99% (column 2, lines 52-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning beans of Patel with the arc cleaning beans of Ku to allow for better distribution of cleaning solution over the surface of the wafer.
					Relevant art
PGPub 2008/0244852 to Alton, USPN D913616 to Bosyj and USPN 9758978 to Shlomi-Shlomi teach relevant art in the field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHAY KARLS/Primary Examiner, Art Unit 3723